Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.696 Filed 05/25/21 Page 1 of 25




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                                         Hon. Paul D. Borman

                                         Case No. 21-20031
v.
                                         Misc. Case No. 21-50554
FCA US LLC,

        Defendant.


     GOVERNMENT’S RESPONSE TO MOTION FOR RECOGNITION OF
          CRIME VICTIM STATUS AND FOR RESTITUTION




                                         DAVID A. GARDEY
                                         ERIN S. SHAW
                                         Assistant United States Attorneys
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         Phone: (313) 226-9100
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.697 Filed 05/25/21 Page 2 of 25




                   STATEMENT OF ISSUES PRESENTED


Have movants failed to establish the causal link necessary for statutory victim

status and restitution? Yes.




                                          i
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.698 Filed 05/25/21 Page 3 of 25




    CONTROLLING OR MOST APPROPRIATE LEGAL AUTHORITY

Crime Victims’ Rights Act, 18 U.S.C. § 3771

Mandatory Victim Restitution Act, 18 U.S.C. § 3663A

Labor Management Relations Act, 29 U.S.C. §§ 186(a)(2) & (4)

In re McNulty, 597 F.3d 344 (6th Cir. 2010)

United States v. Sexton, 894 F.3d 787 (6th Cir. 2018)

United States v. McMaster, 343 F.2d 176 (6th Cir. 1965)

In re Rendon Galvis, 564 F.3d 170 (2d Cir. 2009)

In re Fisher, 649 F.3d 401 (5th Cir. 2011)

In re Doe, 264 F. App’x 260 (4th Cir. 2007)

United States v. Atlantic States Cast Iron Pipe Co., 612 F. Supp. 2d 453 (D.N.J.
2009)

In re Korff, No. 16-12984, 2016 WL 4537815 (E.D. Mich. Aug. 21, 2016)

United States v. Sharp, 463 F. Supp. 2d 556 (E.D. Va. 2006)




                                         ii
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.699 Filed 05/25/21 Page 4 of 25




                                  INTRODUCTION

      Of course, in some broad sense, tens of thousands of union members were

victimized by corruption of the FCA-UAW collective bargaining process -- in much

the same way that hundreds of thousands of Detroiters were victimized by Kwame

Kilpatrick’s corruption of the mayor’s office. But that kind of generalized harm does

not trigger federal statutory victim rights or a right to restitution.

      Petitioners are approximately 230 current and former FCA employees who

are represented by the same attorney in various civil litigation against FCA, the

UAW, and individuals associated with each. Petitioners seek restitution in United

States v. FCA US LLC, Case No. 21-20031, claiming to have lost money due to either

the administration of the collective bargaining agreements between FCA and the

UAW, or the UAW’s handling of grievances during the pendency of the Taft-Hartley

conspiracy.

      Counsel for the United States takes victims’ rights, and its obligations under

the relevant statutes, very seriously. We have communicated with Petitioners’

counsel productively since the plea hearing, including prior to his filing of the instant

motion. But nothing he has presented changes our position. We have not been able

to identify a provable instance where union members were directly and proximately

harmed for purposes of the CVRA and MVRA after six years of investigating, and

                                            1
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.700 Filed 05/25/21 Page 5 of 25




Petitioners have not established the necessary causal link to qualify as statutory

victims or obtain restitution. For these reasons, the United States must oppose the

instant motion, and request that it be denied.

                             PROCEDURAL POSTURE

      The United States filed an information, charging FCA with one count of

conspiracy to violate Section 186(a)(2) of the Labor Relations Management Act

(commonly known as the Taft-Hartley Act), in violation of 18 U.S.C. § 371. FCA

pleaded guilty to that information, pursuant to a Rule 11 plea agreement. The plea

agreement expressly states that the “parties agree that there is no restitution in this

matter.” Case No. 21-20031, ECF No. 14, PageID.26. This Court accepted FCA’s

guilty plea and took the plea agreement under advisement. Case No. 21-20031, ECF

No. 15, PageID.114. Sentencing is set for June 21, 2021.

      Petitioners filed the instant motion on April 25, 2021. They do not object to

the resolution of the criminal case against FCA or to any other aspect of the Rule 11

plea agreement. Rather, they seek to be categorized as victims only for “purposes

of receiving restitution from FCA.” Case No. 21-50554, ECF No. 7, PageID.370.

      The United States submits this response, consistent with the scheduling order

entered on April 30, 2021.




                                          2
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.701 Filed 05/25/21 Page 6 of 25




      Procedurally, given the parties’ agreement that there is no restitution in this

matter, the Court would have to reject the parties’ Rule 11 plea agreement in order

to award the movants the restitution sought.

                  OVERVIEW OF THE VICTIM STATUTES

      The Crime Victims’ Rights Act (“CVRA”) provides a “crime victim” with ten

statutory rights. 18 U.S.C. § 3771 (a)(1)-(10). Although one of these enumerated

rights is the “right to full and timely restitution as provided in law,” this provision

“is not considered to confer substantive rights to restitution.” United States v.

Atlantic States Cast Iron Pipe Co., 612 F. Supp. 2d 453, 533 (D.N.J. 2009); see also

id., at 482 (“The CVRA does not itself confer a right to restitution.”); In re Korff,

No. 16-12984, 2016 WL 4537815, at *8 (E.D. Mich. Aug. 21, 2016) (Borman, J.)

(citing Atlantic States).   The crime victim or his attorney may assert the rights

described in the CVRA, without government involvement. 18 U.S.C. § 3771(d)(1).

The CVRA does not provide a crime victim, or a movant seeking to establish crime

victim status, with a right to discovery. If the district court denies relief under the

CVRA, the movant’s remedy is a petition for a writ of mandamus. 18 U.S.C. §

3771(c)(3). “A ‘crime victim’ is defined under the CVRA as a person ‘directly and

proximately harmed as a result of the commission of a Federal offense or an offense




                                          3
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.702 Filed 05/25/21 Page 7 of 25




in the District of Columbia.’” In re McNulty, 597 F.3d 344, 349, n.6 (6th Cir. 2010)

(quoting 18 U.S.C. § 3771(e)).

      The Mandatory Victim Restitution Act (“MVRA”), 18 U.S.C. § 3663A,

preceded the CVRA. In United States v. Bold, 412 F. Supp. 2d 818, 824 (S.D. Ohio

2006), the court provided a helpful discussion of the MVRA’s structure and history.

It explained that the congressional “conference committee emphasized that cases ‘in

which the amount of the victim’s losses are speculative, or in which the victim’s loss

is not causally linked to the offense, should not be subject to mandatory

restitution.’” Id. (citing S. Rep. 104-179, 1995 WL 731704, at *19).

      The MVRA provides for restitution for five enumerated types of federal

crimes. 18 U.S.C. § 3663A(a)(1). It defines “victim” as “a person directly and

proximately harmed as a result of the commission of an offense for which restitution

may be ordered including, in the case of an offense that involves as an element a

scheme, conspiracy, or pattern of criminal activity, any person directly harmed by

the defendant’s criminal conduct in the course of the scheme, conspiracy, or

pattern.” 18 U.S.C. § 3663A(a)(2).      Courts are authorized to order restitution to

persons other than a “victim” only “if agreed to by the parties in a plea

agreement.” 18 U.S.C. § 3663A(a)(3). Here, the parties’ plea agreement states the




                                          4
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.703 Filed 05/25/21 Page 8 of 25




opposite: “there is no restitution in this matter.” Case No. 21-20031, ECF No. 14,

PageID.26.

      Both the CVRA and MVRA have “direct and proximate” causation standards.

See McNulty, 597 F.3d at 350; Atlantic States, 612 F. Supp. 2d at 463.

                                     ARGUMENT

      The risk of harm to the public where union officials are compromised is

immense. Unions are supposed to act on behalf of workers to make sure that they

have the best possible wages, benefits, and working conditions.          Taft-Hartley

violations affect the lives of tens of thousands of hourly FCA-UAW workers. In

addition, one of the reasons Congress established the Taft-Hartley Act’s bright-line

rule prohibiting employers from giving any money or things of value to union

officials was to prevent even the appearance or question of corruption that would

undermine the faith of union members in their leaders. This is true even when there

is no evidence that the employer sought to affect any particular decision by a union

official. The illegal prohibited payments made in this case eroded the public trust in

the collective bargaining process.

      Petitioners opine that “presumably,” the government has “obtained enough

information to link the payment and acceptance of bribes with the damage done to

the plaintiffs.”   ECF No. 7, PageID.391.       Throughout this extensive, 6-year

                                          5
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.704 Filed 05/25/21 Page 9 of 25




investigation, the government diligently looked for proof of exactly the types of

direct and proximate harms that Petitioners assume. Regrettably, Petitioners are

mistaken. The investigation uncovered numerous labor outcomes that seemed

potentially -- and suspiciously -- symbiotic with FCA’s prohibited payments. But

suspicion and speculation are just that. After the expenditure of much investigative

effort, the record simply did not contain sufficient evidence of any provable quid pro

quo resulting in a specific direct and proximate harm to any union member, beyond

the general loss of confidence in leadership that is experienced by all stakeholders

in a corruption case.

      Importantly, FCA pleaded guilty to conspiring to violate 29 U.S.C. §

186(a)(2), which does not require a showing that FCA was seeking to influence the

actions of any UAW official on any particular collective bargaining issue, or that

FCA sought to affect any specific grievance or to affect the grievance process in

general. And so, in resolving the case with FCA short of trial, the government agreed

that there is no restitution in this matter, given the very nature of the guilty plea by

FCA. The information Petitioners present now does not alter this conclusion.




                                           6
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.705 Filed 05/25/21 Page 10 of 25




 I.    Petitioners Are Not Statutory Victims Because They Have Not
       Established that They Are Persons Directly and Proximately Harmed as
       a Result of FCA’s Commission of the Taft-Hartley Conspiracy.

       The issue here is not whether union members could ever be statutory victims

 in a Taft-Hartley conspiracy, but rather, whether the instant movants can establish

 that they were directly and proximately harmed by FCA’s improper payments to

 UAW officials on the facts of this case. Unfortunately, they cannot.

       “The requirement that the victim be ‘directly and proximately harmed’

 encompasses the traditional ‘but for’ and proximate cause analyses.” McNulty, 597

 F.3d at 350; In re Rendon Galvis, 564 F.3d 170, 175 (2d Cir. 2009). The necessary

 inquiry is “fact-specific.” Id. “An act is a but-for cause of an event if the act is

 a sine qua non of the event—if, in other words, the absence of the act would result

 in the non-occurrence of the event.” In re Fisher, 649 F.3d 401, 403 (5th Cir. 2011)

 (denying victim status and restitution in a public corruption case).

       Petitioners generally allege that because of FCA’s prohibited payments, UAW

 officials manipulated the collective bargaining and grievance processes, resulting in

 losses of pay, seniority, and benefits, and for some, longer commutes to work. So,

 in order to establish but-for causation, they need to show that these injuries would

 not have occurred in the absence of FCA’s criminal conduct. Fisher, 649 F.3d at

 404, n.12. The investigative case evidence does not support this conclusion.

                                           7
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.706 Filed 05/25/21 Page 11 of 25




       A.    The Information, Plea Agreement and Plea Colloquy Do Not
             Establish But-For Causation.

       In some cases, determination of causation is easy, because the defendant

 admits the but-for nexus in the plea materials. That did not happen here.

       To determine whether a movant has statutory victim status, the court “must

 (1) look to the offense of conviction, based solely on facts reflected in the jury

 verdict or admitted by the defendant; and then (2) determine, based on those facts,

 whether any person or persons were ‘directly and proximately harmed as a result of

 the commission of that Federal offense.’” McNulty, 597 F.3d at 351.

       FCA pleaded guilty to § 371 conspiracy to violate Section 186(a)(2) of the

 Taft-Hartley Act. The elements of the predicate labor offense are:

       (1)   an employer or person acting in the interest of an employer;

       (2)   willfully paid, lent, or delivered—or agreed to pay, lend, or deliver—
             money or other thing of value;

       (3)   to an officer or employee of a labor organization representing
             employees of the employer;

       (4)   the employer’s employees were employed in an industry affecting
             interstate or foreign commerce; and

       (5)   with the intent to benefit himself or other persons he knows are not
             permitted to receive a payment, loan, money, or other thing of value.

 This crime “plainly does not require proof of the quid pro quo.” See United States

 v. McMaster, 343 F.2d 176, 180 (6th Cir. 1965). While the basic purpose of the
                                          8
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.707 Filed 05/25/21 Page 12 of 25




 statute “is to prevent corruption in labor-management relationships affecting

 interstate commerce” (id.), the crime is complete even without any adverse

 consequences to the union workers represented by the union officials who accepted

 the prohibited payments from the interstate employer. See, e.g., In re Local #46,

 568 F.3d 81, 85 (2d Cir. 2009) (union was not statutory victim; money laundering

 conspiracy for which defendant was convicted was “complete” when co-conspirator

 transferred funds to defendant, and did not include defendant’s subsequent cash

 payments to union’s members with the monies defendant received in the laundering

 process).

       In this case, FCA’s offense of conviction is somewhat limited. FCA did not

 plead guilty to any crime involving Section 186(a)(4), the portion of the Taft-Hartley

 Act that requires proof that the employer made the prohibited payment “with intent

 to influence him in respect to any of his actions, decisions, or duties as a

 representative of employees.” 29 U.S.C. § 186(a)(4). Instead, FCA pleaded guilty

 to conspiring to violate Section 186(a)(2). Section186(a)(2) requires something less:

 a mere showing that FCA made the prohibited payment to an official of a union

 representing its employees. See 29 U.S.C. § 186(a)(2). By its very nature, the crime

 to which FCA pleaded guilty did not carry with it an intent or the effect of directly

 harming union members by way of affecting the particular decisions of a union

                                           9
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.708 Filed 05/25/21 Page 13 of 25




 official. As a result, FCA’s guilty plea did not establish the necessary direct and

 proximate harm to union members.

       No quid pro quo was required to establish the elements of the crime charged

 in this case, and FCA has not made a factual basis that its improper payments to

 union officials directly and proximately caused negative labor consequences to any

 union members. Case No. 21-20031, ECF No.14, PageID.48-56 (factual basis) &

 ECF No.15, PageID.110-13 (plea colloquy). At most, FCA admitted that payments

 to a Holiefield-related entity were “a form of ‘relationship building’ with the UAW

 and Holiefield.” Case No. 21-20031, ECF No. 14, PageID.55.

       B.    Potential Alternative Explanations for Various Outcomes
             Undermine But-For Causation Here.

       Union negotiations are complicated. There could be many reasons for a

 particular decision, outcome or concession.   The UAW represented over 40,000

 FCA workers during the pendency of the conspiracy, and may have reasonably made

 decisions about wages, benefits and work locations unrelated to the Taft-Hartley

 payments. Nancy Adams Johnson identified one alternative explanation for the

 temporary part-time worker issue: obtaining benefits outweighed the loss of wages.

 ECF No. 7-8, PageID.679-80.     The Ristovski complaint provides another helpful

 example. When union members wrote to UAW President Bob King to complain

 about concessions made in the 2011 negotiations, the response was that “such
                                         10
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.709 Filed 05/25/21 Page 14 of 25




 provisions were made in light of the economic crisis of 2008.” ECF No.7-5; ¶55.1

 Mr. King has not been implicated in the Taft-Hartley conspiracy.

       Rather, “unions are rarely able to negotiate agreements that completely satisfy

 the desires of all its represented members.” Bowerman v. UAW, 646 F.3d 360, 369

 (6th Cir. 2011). “Inevitably differences arise in the manner and degree to which the

 terms of any negotiated agreement affect individual employees and classes of

 employees,” but “[t]he mere existence of such differences does not make them

 invalid.” Ford Motor Co. v. Huffman, 345 U.S. 330, 338 (1953).

       Numerous courts have declined to extend statutory victim status to interested

 parties where the necessary causal link to the crime of conviction has not been

 established. In United States v. Sharp, 463 F. Supp. 2d 556, 557 (E.D. Va. 2006),

 the movant, who was abused by her boyfriend after he bought drugs from the

 defendant, was “unable to demonstrate that her injuries would not have occurred but

 for” the drug conspiracy. The court found that even if it accepted all of her

 “allegations as conclusively true, she would still lack a remedy under the CVRA, for

 there are too many questions left unanswered concerning the link” between the

 defendant’s “federal offense” and her “suffered abuse.” Id.      The Second Circuit



 1
   PageID numbers are illegible on Petitioners’ exhibits that are filings from other
 federal cases, located at ECF Nos. 7-2 through 7-7.
                                          11
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.710 Filed 05/25/21 Page 15 of 25




 reached a similar result in In re Rendon Galvis, 564 F.3d 170, 175 (2d Cir. 2009).

 Even though “the evidence may suggest some linkages between” a murder and a

 drug conspiracy, the court of appeals did not find any clear error in the district court’s

 conclusion that the putative victim “ultimately failed to show the requisite causal

 connection between the two.” Id. And, in In re Doe, 264 F. App’x 260, 264 (4th

 Cir. 2007), “the chain of causation between” a drug manufacturer’s conduct in

 misbranding OxyContin and the movant’s addiction to the drug was “too attenuated”

 to establish statutory victim status.

       C.     Petitioners Aren’t Really Sure About Causation Either.

       Petitioners’ inability to establish that their various alleged harms were in fact

 caused by FCA’s illegal payments is apparent from their pleading language in the

 civil litigation. They consistently allege causation only “by information and belief.”

 For example, in the Slight II proposed Second Amended Complaint, they speculate

 that “[b]y information and belief, among the company-friendly positions that the

 UAW and its officials took in exchange for receiving bribes from FCA was the

 UAW’s handling of plaintiffs’ pay and benefits and seniority status, grievances,

 internal inquiries, lawsuit and internal appeals.” ECF. No. 7-3 at ¶69. Likewise, in

 their Ristovski and Baltrusaitis pleadings, they suppose that “[b]y information and

 belief, under Jewell’s leadership, the UAW withdrew, ignored or short-shrifted

                                            12
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.711 Filed 05/25/21 Page 16 of 25




 plaintiffs’ grievances and complaints … based on the fact that Jewell and other UAW

 officials were taking bribes from FCA at the time plaintiffs’ issues were pending.”

 ECF No. 7-5 at ¶43 (Ristovski); ECF No. 7-4 at ¶67 (Baltrusaitis). Similarly, they

 admit in the instant motion that they required, but did not obtain, “discovery” to

 “determine whether there was a connection between the bribery and the actions taken

 against the plaintiffs” by the UAW in one of the Ohio cases involving the Wrangler

 plant. ECF No. 7, PageID.377-78.

       Petitioners also seek discovery here. But none of the relevant authorities

 allow movants to demand discovery of grand jury material and other investigative

 documents from the government, or insist upon an order requiring the government

 to adopt their cause. For good reason, the government is obligated to support

 statutory victims, and it does so gladly. But the government is not obligated to take

 over for interested parties seeking to obtain statutory victim status when, as

 unfortunate as it might be, the evidence obtained through the government’s

 independent investigation simply does not support the relief they seek.    See, e.g.,

 Local #46, 568 F.3d at 88 (government “did not have any obligation to support”

 nonvictims).

       Petitioners’ attempt to establish statutory criminal victim status through an

 observation this Court made in another proceeding also misses the mark, because it

                                          13
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.712 Filed 05/25/21 Page 17 of 25




 overlooks an important procedural nuance. In General Motors LLC v. FCA US LLC,

 No. 19-CV-13429, 2020 WL 3833058, at *1 (E.D. Mich. July 8, 2020), GM alleged

 civil RICO and other claims against FCA. FCA moved to dismiss pursuant to

 Federal Rule of Civil Procedure 12(b)(6).       Of course, when resolving a 12(b)(6)

 motion, all of the plaintiff’s allegations are taken as true. Id. at *6. Accordingly,

 the Court noted that, taking GM’s allegations as true -- including the allegation that

 UAW officials made concessions because they were paid “bribes” -- the “direct

 victims” in such a circumstance would be FCA’s UAW workers, not GM. Id. at *9-

 10. By contrast, our very task now is to determine whether the causal link between

 concessions and “bribes” -- a link that was necessarily accepted as true for purposes

 of the 12(b)(6) motion -- exists or not.

       D.     The Johnson Affidavit Does Not Change the Causation Calculus.

       Petitioners’ attempt to bridge their causal gap with an affidavit from Nancy

 Adams Johnson also falls short. Ms. Johnson is a former UAW official who was on

 the 2015 national negotiating committee and a defendant in Criminal Case No. 17-

 20406. She accepted over $40,000 in illegal payments from FCA, to include an

 $1,100 pair of Christian Louboutin shoes, and pleaded guilty to the crime of

 conspiracy to violate the Taft-Hartley Act in July 2018. Ms. Johnson has cooperated

 in the government’s investigation.     She was also a named defendant in three of

                                            14
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.713 Filed 05/25/21 Page 18 of 25




 Petitioners’ civil lawsuits. It may be significant that after receiving her affidavit,

 Petitioners dismissed their three pending civil complaints against her. See Case No.

 20-12793, ECF No. 58, PageID.1205 (May 13, 2021 notice of dismissal in

 Baltrusaitis case pending before Judge Cleland); Case No. 21-10452, ECF No. 44,

 PageID.546 (May 13, 2021 notice of dismissal in Ristovski case pending before

 Chief Judge Hood); Case No. 20-01590 (N.D. Ohio) ECF No.61, PageID.815 (May

 13, 2021 notice of dismissal in Slight II case). The Johnson affidavit is speculative,

 and in some cases, serve the opposite function of undermining Petitioners’ position.

              1.    The Affidavit Is Speculative.

       Ms. Johnson’s information is too speculative to create the but-for nexus

 between the prohibited payments and the various categories of alleged harm. The

 affidavit states that while Ms. Johnson was a UAW official (2001-2016), she “was

 not aware that specific acts by UAW officials that appeared to benefit FCA were

 necessarily in exchange for bribes to them by FCA.” ECF No.7-8, PageID.678. She

 only knew that the acts were “very suspicious.” Id. Now, in hindsight, however,

 she “believes” that “such conduct was influenced by FCA bribes.” Id. Like the

 Petitioners, she assumes that the reason Holiefield took certain actions is because of

 FCA’s prohibited payments. But she does not have direct evidence of this causal

 connection beyond her own hunches.

                                          15
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.714 Filed 05/25/21 Page 19 of 25




       The affidavit also explains that certain of Holiefield’s actions “acquired new

 meaning” after Iacobelli was indicted. Id., PageID.680. This suggests that the

 indictment was the first time that Ms. Johnson learned that FCA was making

 prohibited payments to Holiefield. Far from a novice to FCA’s prohibited payments,

 however, Ms. Johnson well-knew that FCA was making illegal payments to union

 officials long before Iacobelli’s 2017 indictment. She herself received over $40,000

 of them between 2014 and 2016.

       The government has been unable to identify a provable quid pro quo. And so

 is Ms. Johnson. At best, she “can think of no other explanation other than bribes.”

 Id., PageID.681. But her beliefs, understandings, and assumptions -- all in hindsight

 -- are not proof. If she received illegal payments from FCA without a quid pro quo,

 other UAW officials might have too. Again, we just don’t have the necessary proofs

 on this record, and FCA did not plead guilty to making the prohibited payments in

 order to influence decisions by UAW officials, including Ms. Johnson and Mr.

 Holiefield, which is a different offense under Section 186(a)(4). In addition, the

 affidavit does not establish the crux of but-for causation: that the absence of FCA’s

 illegal payments would result in the non-occurrence of the movants’ injuries.

              2.    At Times, the Affidavit Cuts the Other Way.

       Some of her information vitiates Petitioners’ arguments.

                                          16
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.715 Filed 05/25/21 Page 20 of 25




       First, Ms. Johnson does not “believe” that Holiefield would have accepted

 prohibited payments from FCA without a quid pro quo. She posits of Holiefield:

 “Now I get it. If someone is paying your mortgage, you hold grievances.” Id.,

 PageID.681. Maybe you do, but maybe you don’t. She unlawfully received over

 $40,000 in “bribes” from FCA -- to include a $1,100 pair of exquisite French shoes

 -- yet she does not admit to any negative labor consequences to union members

 stemming from her own Taft-Hartley violations. Quite the opposite, she states that

 she worked hard to secure a fair and equitable contract in the 2015 negotiations. Id.,

 PageID.684. Her situation presents the case study for a union official who received

 “bribes” without a provable quid pro quo.

       Next, her affidavit undercuts the argument that Holiefield’s grievance

 protocol harmed the movants because it clarifies that UAW President Bob King

 ultimately resolved the backlog. Ms. Johnson flatly asserts that Holiefield’s legacy

 grievances “were all sorted out and dealt with” sometime between December 2013

 and June 2014. Id., Page ID.681. It is unclear how the movants were harmed where,

 according to Ms. Johnson, UAW President Bob King took care of things.

       Tellingly, the affidavit does not accuse Norwood Jewell of the same sins as

 Holiefield. Thus, Ms. Johnson does not present as a causation witness for any of the

 movants’ allegations implicating Jewell. At best, she explains that Jewell “turned a

                                          17
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.716 Filed 05/25/21 Page 21 of 25




 blind eye” concerning the issues with the temporary part-time workers. But she does

 not claim that Jewell did so because of a “bribe” from FCA. Rather, she offers that

 he wanted to “appease” a UAW official named Ken. Id., 680. This too undermines

 the argument that FCA’s prohibited payments to Jewell were the cause of direct

 harm to the movants.

       All told, Ms. Johnson’s information simply does not show but-for causation.

 She does not establish that that in the absence of corruption in the collective

 bargaining process, the union worker would not have been paid a lower wage, would

 not have been assigned to a temporary part-time position, or would not have been

 required to drive farther to work. What is more, she establishes that even if

 Holiefield shelved grievances on these issues, UAW President Bob King ultimately

 resolved them. She also provides an alternate motivation for some of Jewell’s

 behavior.

       Here, as in Sharp and Rendon Galvis, there are “too many questions left

 unanswered concerning the link” between FCA’s prohibited payments and

 Petitioners’ harms. Sharp, 463 F.Supp.2d at 566; Rendon Galvis, 564 F.3d at 175;

 see also Fisher, 649 F.3d at 404-05 (bribery scheme was not a but-for cause of

 competitor’s losses in development project, and loss of opportunity to have projects

 considered on a “level playing field” due to defendant’s bribery and concealment

                                         18
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.717 Filed 05/25/21 Page 22 of 25




 did not render competitor a “crime victim;” evidence was “far too speculative” to

 establish that competitor’s “projects would have been approved if bidding process

 had not been tainted by operation of criminal conspiracy”).

 II.   Petitioners Are Not Entitled to Restitution Under the MVRA.

       “‘Because federal courts have no inherent power to award restitution,’

 restitution orders are proper ‘only when and to the extent authorized by statute.’”

 United States v. Sexton, 894 F.3d 787, 799 (6th Cir. 2018) (quoting United States v.

 Evers, 669 F.3d 645, 655-656 (6th Cir. 2012)). Petitioners rely upon the MVRA.

       The MVRA applies only where (1) a defendant is convicted of a certain type

 of offense listed in the statute and (2) an alleged victim has suffered a pecuniary loss

 directly and proximately caused by defendant’s conduct.               See 18 U.S.C.

 §3663A(c)(1)(A)-(B). Although it raises an interesting -- and apparently, yet-to-be-

 decided -- legal question, for purposes of this motion, the United States does not

 dispute that FCA’s Taft-Hartley conspiracy offense qualifies as one “for which

 restitution may be ordered.”

       However, like the CVRA, the MVRA has a traditional but-for causation

 requirement. See McNulty, 597 F.3d at 350; see also United States v. Alphas, 785

 F.3d 775, 786 (1st Cir. 2015) (“[U]nder the MVRA, a court may only order

 restitution for losses that have an adequate causal link to the defendant’s criminal

                                           19
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.718 Filed 05/25/21 Page 23 of 25




 conduct.”). And Petitioners do not satisfy the MVRA definition of “victim” for all

 the same reasons that they do not meet the statutory definition of “crime victim”

 under the CVRA.

       In addition, under the facts of this case, quantification of the pecuniary loss

 caused by FCA’s prohibited payments would be inherently speculative. It would

 require the re-creation of a complex set of decade-old labor negotiations, in an

 alternate universe, with no corruption. Two of the most significant participants --

 Messrs. Holiefield and Marchionne -- are deceased. And it would be incorrect to

 assume that every single concession that the UAW made would necessarily have to

 be reversed. In addition, some of Petitioners’ complaints, such as failures of the

 grievance process, are procedural in nature. Even if a grievance was improperly

 shelved for a time, is there a quantifiable pecuniary loss when that same grievance

 was eventually reviewed and handled?

       In creating the MVRA, Congress sought to ensure that victims receive the

 restitution to which they are entitled, while also “guaranteeing that the sentencing

 phase of criminal trials do not become fora for the determination of facts and issues

 better suited to civil proceedings.” S. Rep. 104-179, 1995 WL 731704, at *18.

 Congress specifically sought to avoid having “the restitution phase of the sentencing

 process . . . devolve into a full-scale evidentiary hearing.” Id. Thus, the MVRA

                                          20
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.719 Filed 05/25/21 Page 24 of 25




 does not apply if a court finds that “determining complex issues of fact related to the

 cause or amount of the victim’s losses would complicate or prolong the sentencing

 process to a degree that the need to provide restitution to any victim is outweighed

 by the burden on the sentencing process.” 18 U.S.C. § 3663(A)(c)(3)(B). Notably,

 in determining whether the complexity of a restitution determination is outweighed

 by the need to provide restitution, courts can consider “the availability of other relief

 in determining whether any restitution award would be appropriate[.]” United States

 v. Gallant, 537 F.3d 1202, 1253 (10th Cir. 2008). Well over half of the movants are

 involved in pending civil RICO cases against FCA and the UAW. Perhaps those

 fora are better suited to address these complex causation issues.

                                    CONCLUSION

       For all of the foregoing reasons, the United States respectfully requests that

 the motion be denied.


                                                 SAIMA S. MOHSIN
                                                 Acting United States Attorney

                                                 s/ Erin S. Shaw
                                                 DAVID A. GARDEY
                                                 ERIN S. SHAW
                                                 Assistant United States Attorneys
                                                 211 W. Fort Street, Suite 2001
                                                 Detroit, MI 48226
                                                 Phone: (313) 226-9100
 Dated: May 25, 2021
                                            21
Case 2:21-mc-50554-PDB-APP ECF No. 13, PageID.720 Filed 05/25/21 Page 25 of 25




                           CERTIFICATE OF SERVICE

       I hereby certify that on May 25, 2021, I caused the foregoing document to be

 electronically filed with the Clerk of the Court using the ECF system, which will

 send notification of such filing to all counsel of record.



                                                Erin S. Shaw
                                                Assistant United States Attorney




                                           22
